Citation Nr: 0802796	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO. 05-32 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for scars, residuals of a bilateral mammoplasty.

2. Entitlement to special monthly compensation for the 
residuals of a bilateral mammoplasty.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 2001.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the RO.


FINDINGS OF FACT

1. The scars resulting from the veteran's service-connected 
bilateral mammoplasty are primarily superficial in nature 
and consist of a 28 cm horizontal scar, 6 cm vertical scar, 
and 17 cm periareolar scar, on each breast. 

2. Areas of the surgical scars on the veteran's breasts are 
painful on examination. 

3. There is no competent evidence on file that the 
veteran's bilateral mammoplasty resulted in a significant 
loss of size or shape of either breast or a loss of at 
least 25 percent of the tissue from either breast or from 
both breasts in combination


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 
percent for scars, residuals of a bilateral mammoplasty 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 and Supp. 2007); 38 C.F.R. § 3.159, 4.1, 4.2, 
4.7, 4.116, Diagnostic Code 7804 (2007).

2. The criteria for special monthly compensation for the 
residuals of a bilateral mammoplasty have not been met. 
38 U.S.C.A. §§ 1114(k), 5103, 5103A (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.159, 3.350(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development of 
her claim for an increased initial rating for her service-
connected scars, residuals of a bilateral mammoplasty and 
her claim for special monthly compensation for those 
residuals. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a 
veteran of the information and evidence not of record that 
is necessary to substantiate the claim. 38 U.S.C.A. § 5103; 
38 CFR § 3.159(b)(1). As part of that notice, VA must 
inform the veteran of the information and evidence she is 
expected to provide, as well as the information and 
evidence VA will seek to obtain on her behalf. In addition, 
VA must advise a veteran to provide any additional evidence 
in her possession that pertains to her claims. See 38 
U.S.C.A. § 5103; 38 CFR § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO). Id; 
see also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 
121.

In its April 2004 rating action, the RO granted service 
connection for the veteran's residuals of a bilateral 
mammoplasty and assigned a noncompensable rating, effective 
August 22, 2003. However, the RO denied the veteran's claim 
of special monthly compensation for that disorder.

In an August 2005 rating action, the RO granted the veteran 
a 10 percent rating for the service-connected residuals of 
a mammoplasty. However, it retained August 22, 2003 as the 
assigned effective date. 

The RO notified the veteran of each of those decisions and 
informed her that the award of compensation for the 
residuals of her mammoplasty were subject to future 
adjustment upon receipt of evidence showing any change in 
the degree of disability. VA Form 21-8764. 

In August 2005, the RO provided notice to the veteran 
regarding the information and evidence needed to 
substantiate her claims for an increased rating and for 
special monthly compensation, as well as the information 
and evidence to be submitted by her, the information and 
evidence to be obtained by VA, and the need for her to 
advise VA of or submit any further evidence that pertained 
to her claims.

In September 2005, the RO received the veteran's 
Substantive Appeals (VA Form 9) in which she essentially 
acknowledged the criteria for an increased rating for the 
residuals of her mammoplasty, as well as the criteria for 
special monthly compensation. Moreover, she submitted 
additional argument in support of her appeal. The RO then 
readjudicated the claim, taking into account all of the 
additional evidence and argument. In January 2006, the RO 
transferred the veteran's case to the Board for appellate 
consideration.

In March 2006, the United States Court of Appeals for 
Veterans Claims found that VA's duty to notify and assist 
the veteran in the development of her claim applied to all 
five elements of the claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Although notice of the information and evidence necessary 
to establish an assigned rating and effective date was not 
provided to the veteran at the time she filed her claims of 
service connection, she was not prejudiced by that error. 
The subsequent correspondence between the veteran and the 
Board disclosed that she understood the criteria she had to 
meet to support her claims; and the subsequent 
readjudication effective cured any notice timing defect. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Mayfield II) 

Moreover, neither the veteran nor her representative 
challenged the assigned ratings based on any lack of 
understanding of the evidence and information necessary to 
support those claims. See Mayfield, supra (due process 
concerns with respect to notice requirements must be pled 
with specificity). 

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
information and evidence necessary to support her claims 
for an increased initial rating for the residuals of a 
bilateral mammoplasty and for special monthly compensation. 
Indeed, it appears that all relevant evidence identified by 
the veteran has been obtained and associated with the 
claims folder. She has not identified any further 
outstanding evidence which could be used to support either 
of her claims. As such, the record has been fully 
developed, and it is difficult to discern what additional 
guidance VA could provide to the veteran in that regard. 
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of her claim for an increased rating and her 
claim for special monthly compensation. See, e.g., Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (development that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). Accordingly, the Board will proceed to the 
merits of the appeal. 

The Facts and Analysis

The veteran contends that the current rating for the scars 
resulting from her bilateral mammoplasty in service does 
not adequately reflect the level of impairment caused by 
that disability. She states that the mammoplasty resulted 
in extensive scarring and a decrease in her bust 
measurement and cup size. Therefore, she maintains that a 
schedular rating in excess of 10 percent is warranted. She 
also notes that the surgery resulted a loss of 
approximately three pounds of breast tissue and that 
special monthly compensation should, therefore, be payable 
in addition to the regular schedular compensation.

After reviewing the record, however, the Board does not 
find competent evidence that the scarring is so extensive 
as to warrant a higher evaluation. Moreover, there is 
competent evidence that the loss of tissue amounted to a 
loss of 25 percent of her breast size which existed prior 
to the surgery. Accordingly, neither an increased schedular 
rating nor special monthly compensation are warranted for 
the residuals of her service-connected bilateral 
mammoplasty.

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7. 

The RO's April 2004 decision on appeal, which granted 
entitlement to service connection for scars resulting from 
the veteran's mammoplasty in service was an initial rating 
award. When an initial rating award is at issue, a practice 
known as "staged" ratings may apply. That is, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found. 
Fenderson v. West, 12 Vet. App. 119 (1999). 

Therefore, in accordance with 38 C.F.R. §§ 4.1 and 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the 
history of the service-connected disability. 

Scars (other than those involving the head, face, or neck) 
that are deep or that cause limited motion warrant a 10 
percent for an area or areas exceeding 6 square inches (39 
sq. cm.). A 20 percent rating is warranted for an area or 
areas of such scars exceeding 12 square inches (77 sq.cm.). 
38 C.F.R. § 4.118, Diagnostic Code 7801. 

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25. 38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note (1). A deep scar is one 
associated with underlying soft tissue damage. 38 C.F.R. 
§ 4.118, Diagnostic Code 7801, Note (2). 

A 10 percent rating is warranted for scars (other than 
those on the head, face, or neck) that are superficial and 
that do not cause limited motion, provided that they cover 
an area or areas of 144 square inches (929 sq. cm.) or 
greater. 38 C.F.R. § 4.118, Diagnostic Code 7802.

A 10 percent rating is warranted for scars which are 
superficial and unstable. 38 C.F.R. § 4.118, Diagnostic 
Code 7803. An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar. 
38 C.F.R. § 4.118, Diagnostic Code 7803. 

A 10 percent rating is warranted for a superficial scar 
which is painful on examination. 38 C.F.R. § 4.118, 
Diagnostic Code 7804. 

Other scars are rated base on the limitation of function of 
the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805.

Potentially applicable in rating the residuals of the 
veteran's bilateral mammoplasty is 38 C.F.R. § 4.116, 
Diagnostic Code 7626. Under that code, a 30 percent rating 
is warranted for one breast and 50 percent rating is 
warranted for two breasts for the residuals of a bilateral 
simple mastectomy or wide local excision with significant 
alteration of size or form. 38 C.F.R. § 4.116, Diagnostic 
Code 7626. Wide local excision (including partial 
mastectomy, lumpectomy, tylectomy, segmentectomy, and 
quadrantectomy) means removal of a portion of the breast 
tissue. 38 C.F.R. § 4.116, Diagnostic Code 7626, Note 4.

In addition to the basic rate of compensation payable on 
the basis of degree of disability, special monthly 
compensation is payable to a woman veteran who has 
sustained the loss of 25% or more of tissue from a single 
breast or both breasts in combination (including loss by 
mastectomy or partial mastectomy), or following receipt of 
radiation treatment of breast tissue. 38 U.S.C.A. 
§ 1114(k); 38 C.F.R. § 3.350(a). 

In this case, the evidence shows that during service in 
February 2000, the veteran underwent bilateral mammoplasty 
due to breast pain associated with fibrocystic changes, 
including stromal fibrosis and ductal hyperplasia. 
Approximately three pounds (1320 gm) of breast tissue was 
removed.

Following her retirement from service, the veteran was 
treated by VA in June and August 2003 and underwent a VA 
examination in April 2004. She also submitted photographs 
in support of her claim.

The veteran acknowledges that since the mammoplasty, both 
breasts have been generally less tender; however, she 
continues to report areas of tenderness. On the right 
breast in particular, there is a 2 cm by 2 cm area which is 
mobile, irregular, firm, and tender. There are also 
horizontal scars measuring 28 cm and vertical scars 
measuring 6 cm over each breast, as well as periareolar 
suture lines measuring 17 cm. There are raised, dark 
brownish red, tender, fixed keloids, measuring 3 cm long by 
2 cm wide, scattered along the horizontal and vertical 
suture lines. There are also flat, less tender keloids, 
measuring 1 cm wide, along the periareolar scars. 

Although the keloids are fixed in scattered areas, the 
preponderance of the evidence shows that the scars are 
generally superficial in nature. Indeed, there is no 
competent evidence of deep scarring exceeding 77 square cm 
or that they impair the function of any affected parts. In 
this regard, the veteran demonstrates a normal posture and 
gait and equal, sustained strength against strong 
resistance in her upper and lower extremities. Moreover, 
she takes no medication for the residuals of her 
mammoplasty and that they have reportedly had no 
significant impact on her work. In fact, the evidence shows 
that she works full time and only takes time off for her 
infrequent medical appointments. 

Despite the foregoing evidence, the veteran contends that 
the mammoplasty resulted in a significant alteration in her 
breast size and shape. She notes that her bust line 
measurement went from 38 inches to 36 inches and that she 
went from a D cup to a C cup. Therefore, she contends that 
a 50 percent rating is warranted under 38 C.F.R. § 4.116, 
Diagnostic Code 7626. She also contends that special 
monthly compensation is warranted due to the amount of 
breast tissue removed during the bilateral mammoplasty. 
Although approximately three pounds of tissue was removed 
from her breasts, there is no competent evidence on file 
that the alteration of size or shape was significant or 
that it constituted 25 percent or more of her breast tissue 
which had existed prior to the surgery. 

In this regard, the Board notes that the veteran is 
competent to report the reduction in her bust line or cup 
size; however, she is not qualified to report whether such 
a reduction is medically significant. By "competent 
medical evidence" is meant in part that which is provided 
by a person who is qualified through education, training, 
or experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a). Once deemed competent, an 
opinion is presumed credible to support a claim. 38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

Absent competent evidence of extensive deep scarring or 
limitation of motion, or competent evidence that the 
veteran's mammoplasty in service resulted in a loss of 25 
percent or more of breast tissue, the veteran's residuals 
of her surgery do not meet or more nearly approximate the 
criteria for a higher schedular rating or for special 
monthly compensation. Accordingly, the current 10 percent 
rating is confirmed and continued.

In arriving at this decision, the Board has considered the 
potential for staged ratings noted in Fenderson. However, 
the Board finds that the veteran's residuals of a 
mammoplasty have remained generally consistent; and 
therefore, staged ratings are not warranted.
ORDER

A rating in excess of 10 percent for scars, the residuals 
of a bilateral mammoplasty, is denied.

Special monthly compensation due to loss of 25 percent or 
more of tissue from both breasts in combination is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


